DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of “Species A: Figs. 2A-2C, Species 1: fig. 3, first link type 18-18, and Species I: Figs. 4A-4C. At least claims 1, 4-6, and 9- 11 read on the elected species”,  in the reply filed on May 9, 2022  is acknowledged.
Claims 2, 3, 7 and  8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species: B or C; Subspecies: 2 or 3; or, Subspecies2: II or III, or there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022. Claim 5 is further withdrawn from consideration because it pertains to unelected figure 7, §[0056], and not to elected Species A. Claims 9 and 10 are further withdrawn from consideration because they pertain to unelected Species C, with elements 51, 52, 53 and 92 in unelected figure 9, §[0063]. 
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third axis, Yi; free end, 22 claim 6, and “a non-constant thickness”, and “a non-constant width” of claim 6 must be shown, in an elected figure or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1, 4, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of stowing rollers that can each move in rotation about a first axis Zi”. However the specification (§[0032]) states that “In the case of four stowing rollers as shown in Figure 2C, there may then be four axes of rotation Z1, Z2, Z3, Z4, etc.” The figures depict these axes of rotation as well. It is unclear if the plurality of axes in the claim are to move in rotation about the same “a first axis Zi” or if each roller moves in rotation about its respective axis of rotation. Clarification of the claim language is required.  The office will examine the claims as though each roller has its own respective axis of rotation, as indicated in the specification. 
Claims 4, 6, and 11 are rejected based on their dependency on 1.
The last lines of claim 6 recite “preferably of decreasing thickness towards the free end” and,  “preferably of decreasing width towards the free end”. Note that the word ‘preferably’ is indefinite claim language, as it is unclear if the limitation is required or not. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Groskopfs (US 3,434,674 A), and Mayers et al. (US 2011/0016675 A1).
	Regarding claim  1, Groskopfs discloses a deployable device (Fig. 2) comprising: 
a plurality of stowing rollers (24: storage spool, Fig. 1, also see a double storage spool mechanism represented in Fig. 10) that can each move in rotation about a first axis Zi (rotation axis is along b, Fig. 9),
(col. 5, line 15: the modification that the two strips are stored on separate storage spools. In this latter case, of course, both of the storage spools are driven through the geared connection to gear 36. A schematic representation of a double storage spool mechanism is illustrated in FIG. 10.) 

a plurality of tape-springs (strips 10 and 12; Figs. 1, 2, 3, and 10), each being capable of passing from a wound configuration in one of the stowing rollers to a deployed configuration (Fig. 9) along a second axis Xi substantially perpendicular (Fig. 9) to the first axis Zi of the associated stowing roller (second axis is along line L1, Fig. 9), and 
having a substantially concave face (see inner concave surfaces of 10 and 12, Fig. 1) and a substantially convex face (see outer convex surfaces of 10 and 12, Fig. 1), the concave faces of the tape-springs facing one another (Fig. 1), the tape-springs being at least partially superposed in pairs over a contact surface (slots, ‘A’, Fig. 1 defines the amount of overlap), 
wherein the contact surface is positioned between the concave face of a first of the tape-springs and the convex face of a second of the tape-springs (see Fig. 3).
Groskopfs is silent to a reversible adherent link on the contact surface between at least two of the tape springs in the deployed configuration. 
Mayers teaches a micro adhesive system (abstract, fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the contact surface between the at least two tape springs disclosed by Groskopfs with the reversible adhesive link as taught by Mayers, in order to provide the contact with a reversible adherent link to prevent shear displacement the individual tape springs.
Regarding claim 4, modified Groskopfs discloses the deployable device according to claim 1, wherein the reversible adherent link is punctiform or linear (see 108: protrusions, Fig. 1 of Mayers, note they are pointed and linear).
Regarding claim 11, Modified Groskopfs discloses a satellite wherein it comprises at least one deployable device according to claim 1.
(col. 1, line 64: It is the compactness of these devices that has gained their acceptance for use in space satellites.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Groskopfs (US 3,434,674 A), and Mayers et al. (US 2011/0016675 A1) as applied to claim 1 above, and in further view of Brooks (US 9,352,528 B1). 
Regarding claim 6, as best understood, modified Groskopfs discloses the deployable device according to claim 1, each of the plurality of tape-springs having a free end (free end shown near ‘d’, Fig. 9), wherein the tape springs have a thickness along a third axis Yi (along line ‘d’, Fig. 9) substantially perpendicular to the second axis Xi and to the first axis Zi (Fig. 9), and a width (Fig. 9) along the first axis Zi. 
Groskopfs and Mayers are silent wherein at least one tape-spring of the plurality of tape-springs has a non-constant thickness and/or a non-constant width.
Brooks teaches a retractable elongate member wherein at least one tape spring of a plurality of tape-springs (1013 and 1023, Fig. 10) has a non-constant thickness (T1 and T2, Fig. 10) and a non-constant width (R3 and R4, Fig. 10 - Note that a variation in distance between opposing peaks (R) would result in a variation in width).
(col. 8, lines 41-55: FIG. 10 illustrates a perspective view of additional alternative representative cross-section 1003 at section line (B-B) of FIG. 8 representing the combination of an increase in thickness at the representative cross-section 902 at section line (B-B) of FIG. 9, with an increase in geometric radius illustrated by cross-section 1002 at section line (B-B) of FIG. 8. Thus, the geometric first radius R3 increases and thickness T1 of material decreases in first and second elongate members 1013 and 1023 at the elongate member opposing distal end 770 of FIG. 8 in the direction toward the elongate member distal end 760 (of FIG. 8) of the elongate member 1000, i.e., the geometric radius R3 of the first and second elongate strips 1013 and 1023 would increase to the geometric radius R4 represented by the cross-section 1001 of FIG. 10, and the thickness T1 of material of the first and second elongate members 1013 and 1023 would decrease to the reduced thickness T2 represented by the cross-section 1001 of FIG. 10.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided plurality of tape springs disclosed by modified Groskopfs with the non-constant thickness and non-constant width as taught by Brooks, in order to make the tape-springs of a non-constant width and non-constant thickness. The benefit being the tape-springs yielding a higher bending or torsional resistance at the thicker end where it is supported from and further increasing the stand-off strength of the deployed tape-spring.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0253827 A1) and Spence et al. (US 9,611,056 B1).
Regarding claim  1, Watanabe  discloses a deployable device comprising: 
a plurality of stowing rollers (21, 22, 23; Figs. 1 and 3) that can each move in rotation about a first axis Zi (see annotated Fig. 1), 

(§[0047]: Because the three divided storage parts 21, 22, 23 are of the same structure, only one divided storage part 21 will be explained below. As shown in FIG. 3, the divided storage part 21 is provided with a wind-up drum 25 that winds up the divided extendible member 11), 

a plurality of tape-springs (11, 12, 13; Figs. 1 and 2), each being capable of passing from a wound configuration (§[0050]: storage state, Fig. 2) in one of the stowing rollers to a deployed configuration (Fig. 1, perspective view of extended state) along a second axis Xi substantially perpendicular to the first axis Zi of the associated stowing roller (see annotated Fig. 1), and 
having a substantially concave face (annotated Fig. 5D) and a substantially convex face (annotated Fig. 5D), the concave faces of the tape-springs facing one another (Fig. 1), the tape-springs being at least partially superposed in pairs over a contact surface, a reversible adherent link on the contact surface between at least two of the tape springs in the deployed configuration,
 (§[0053]: In addition, because use is made of such surface fasteners 30, extension and storage can be carried out in a reversible manner. on the contact surface between at least two of the tape- springs in the deployed configuration)
 (§[0063]: Further, an example has been shown in which the surface fasteners are used as the fastening units, but there can instead be used a variety of kinds of fastening units, as long as they can form a closed cross-sectional structure, such as, so-called, line fasteners, rail fasteners, magnets, latches, hooks, buttons, adhesion, bonding, etc. The line fasteners are so-called zippers, in which mutually engageable element teeth, being mounted on a pair of tapes, are placed into or out of meshing engagement with each other by means of a slider. In addition, the rail fasteners are such that a pair of rails, instead of element teeth, are placed into or out of engagement with each other by means of a slider.)

Watanabe is silent wherein the contact surface is positioned between the concave face of a first of the tape-springs and the convex face of a second of the tape-springs.
Spence teaches interlocking tape-springs for a spacecraft wherein the contact surface (601, Fig. 6C) between at least two tape springs (603 and 604, Fig. 6C) is positioned between the concave face of the first tape spring and the convex face of the second tape spring 
(col. 11, lines 16 – 25: 603—Roll out boom (201) inside surface: The interior surface of an open-section roll out boom (602) onto which inter-wrap attachment strips (601) are attached. 604—Roll out boom (201) outer exposed surface: The exposed outer surface of a rolled or unrolling elastic roll out boom (201), upon which inter-wrap attachment strips (601) are attached, and to which a radial load may be applied by a roller or strap to provide a means of deployment control.)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the contact surface disclosed by Watanabe with the positioning as taught by Spence, in order to connect the tape springs in an over-lapping manner and therefore provide a high resistance to shearing between tape springs. 

    PNG
    media_image1.png
    520
    868
    media_image1.png
    Greyscale


Regarding claim 11, Modified Watanabe discloses a satellite wherein it comprises at least one deployable device according to claim 1.
(§[0001]: The present invention relates to an extendible or deployable structure which is used by being extended or deployed in outer space, such as, for example, an antenna of an artificial satellite.)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Spence, as applied to claim 1 above, in further view of Mayers.
Regarding claim 4, modified Watanabe discloses the deployable device according to claim 1, with the reversible adherent link (30) on the contact surface. 
Watanabe is silent wherein the reversible adherent link is punctiform or linear.
Mayers teaches a micro adhesive system comprising a reversible adhesive link (Fig. 1B) that is punctiform or linear (see 108: protrusions, Fig. 1, note they are pointed and linear).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the reversible adherent link disclosed by modified Watanabe with the micro adhesive system as taught by Mayers, in order to make a reversible adherent link that is punctiform or linear. The benefit being creating an  interaction that bonds, sticks or otherwise joins two adhesive elements to each other in a temporary manner such that the adhesive interaction can be reversed by simply separating the two adhesive elements. Reversible adhesive interactions can include interactions where there is no or minimal loss of adhesion after one or more adhesion/de-adhesion cycles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619